The Chief Justice
delivered the opinion of the court.
This is a writ of error to a decree for the division and conveyance of land.
Some of the defendants are alledged by the bill to be infants, and their mother, who was also defendant, answered them as their guardian. But she does not appear to have been appointed to defend for them, and no one who was not appointed guardian, ad litem, could have been authorised to appear and answer for the infants, as was decided in the case of Shield’s heirs vs Bryant, 3 Bibb, 525.
The decree is therefore erroneous, and must be reversed with costs, and the cause be remanded that new proceedings may be had not inconsistent with this opinion.